 Case 12-20834       Doc 415      Filed 03/26/19 Entered 03/26/19 16:54:31   Desc Main
                                   Document     Page 1 of 8


JENNIFER SALISBURY (WYOMING BAR NO. 7-5218)
JOHN F. YOUNG (PRO HAC VICE ADMISSION)
MARKUS WILLIAMS YOUNG & ZIMMERMANN LLC
1700 LINCOLN STREET, SUITE 4550
DENVER, COLORADO 80203
TELEPHONE: (303) 830-0800
FACSIMILE: (303) 830-0809
JSALISBURY@MARKUSWILLIAMS.COM
JYOUNG@MARKUSWILLIAMS.COM
Attorneys for Rich Dad Operating Company, LLC,
Pele-Kala Corporation, and BI Capital, LLC

ROBERT A. SHULL (PRO HAC VICE ADMISSION)
MICHAEL R. SCHEURICH (PRO HAC VICE ADMISSION)
BRADLEY A. BURNS (PRO HAC VICE ADMISSION)
AMANDA E. NEWMAN (PRO HAC VICE ADMISSION)
CASANDRA C. MARKOFF (PRO HAC VICE ADMISSION)
DICKINSON WRIGHT PLLC
1850 N. CENTRAL AVENUE, SUITE 1400
PHOENIX, AZ 85004
TELEPHONE: (602) 285-5000
FACSIMILE: (602) 285-5100
RSHULL@DICKINSONWRIGHT.COM
MSCHEURICH@DICKINSONWRIGHT.COM
BBURNS@DICKINSONWRIGHT.COM
ANEWMAN@DICKINSONWRIGHT.COM
CMARKOFF@DICKINSONWRIGHT.COM
Attorneys for Rich Dad Operating Company, LLC,
Pele-Kala Corporation, and BI Capital, LLC

                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF WYOMING

 In re:                                          )
                                                 ) Case No.: 12-20834
 RICH GLOBAL, LLC                                )
                                                 ) Chapter 7
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )




          MEMORANDUM OF LAW REGARDING SCOPE OF EXPERT TESTIMONY
    Case 12-20834       Doc 415   Filed 03/26/19 Entered 03/26/19 16:54:31           Desc Main
                                   Document     Page 2 of 8


         Creditor Rich Dad Operating Company, LLC (“RDOC”) hereby provides a memorandum

of law regarding the scope of expert testimony that may be heard at the Court’s hearing on April

2, 2019 (the “Hearing”) regarding Trustee’s Motion to Approve Settlement of Disputes Between

the Trustee and Robert Kiyosaki, Kim Kiyosaki, Pele-Kala Corporation, Cashflow Technologies,

Inc., BI Capital, LLC, and Rich Dad Operating Company, LLC (Doc. 354) (the “Objection”). Any

expert testimony that may be presented at the Hearing is limited to those opinions that were

previously disclosed.

I.       Introduction

         RDOC recently learned that Creditors Learning Annex Holdings, LLC, Learning Annex,

LLC and Learning Annex L.P. (collectively, “Learning Annex”) have subpoenaed Patrick M.

Donovan (“Donovan”) to appear as a witness at the Hearing.1 Presumably, Learning Annex

intends to present Mr. Donovan’s opinions as evidence at the hearing.

         Donovan was retained and disclosed by Trustee Tracy L. Zubrod (the “Trustee”) as an

expert witness to testify on various issues in the adversary action — the subject of Trustee’s Rule

9019 Motion — that is now pending before the United States District Court for the District of

Wyoming as Case No. 16-cv-00217 (the “Action”). Donovan’s opinions in the Action were

disclosed in two reports: his primary report (dated March 30, 2018; the “Donovan Report”) and

his report rebutting the opinions of Lynton M. Kotzin (dated June 15, 2018; the “Donovan

Rebuttal”). These are the only disclosures regarding Donovan’s opinions; Learning Annex has

not disclosed any additional opinions held by Donovan.

         Lynton M. Kotzin (“Kotzin”) was retained by RDOC (and other Defendants in the Action)




1
    The subpoena served on Donovan is attached hereto as Exhibit A.
                                                1
 Case 12-20834       Doc 415      Filed 03/26/19 Entered 03/26/19 16:54:31             Desc Main
                                   Document     Page 3 of 8


to offer expert testimony in the Action. Mr. Kotzin’s opinions in the Action were disclosed in two

reports: his primary report (dated March 30, 2018; the “Kotzin Report”) and his report rebutting

the opinions of Donovan (dated June 15, 2018; the “Kotzin Rebuttal”).

       In this Rule 9019 matter, we have the curious circumstance of Learning Annex calling as

a witness an expert it did not engage. This expert—Donovan—may also be used as a witness by

the party that engaged him—the Trustee. Because of these circumstances, RDOC has identified

Kotzin as a witness for this Rule 9019 matter.

II.    Discussion

       While a party may generally call an opposing party’s expert as a witness, it may not solicit

testimony that is beyond the scope of already-disclosed expert opinions. See, e.g., Lexington Ins.

Co. v. Horace Mann Ins. Co., 11 C 2352, 2015 WL 5174159 (N.D. Ill. Aug. 27, 2015) (allowing

a party to call an opposing expert but significantly limiting the testimony). The court in Lexington

reasoned:

       The Court agrees that as a general matter, Rule 26(a)(2) would not necessarily
       preclude [proponent] from calling [opposing experts] in its case in chief despite the
       fact that Horace Mann did not disclose them as potential witnesses. Nothing in that
       rule or the cited cases, however, supports [proponent’s] assertion that it had free
       rein to elicit opinions from [opposing experts] on topics beyond the scope of their
       rebuttal reports and then seek to affirmatively use those alleged opinions without
       complying with any disclosure obligations under Rule 26. As discussed earlier, the
       very purpose of Rule 26 would be thwarted if parties could ask rebuttal experts
       questions to elicit new opinions that have nothing to do with the opinions expressed
       in their reports, especially when the deadline for disclosing expert opinions has long
       since passed.

Lexington, 2015 WL 5174159, at *14.

       This comports with the general rule that undisclosed expert opinions are

inadmissible. See Fed. R. Civ. P. 26(a)(2)(B) (requiring all opinions to be contained within

a report); Fed. R. Civ. P. 37(c)(1) (containing a self-executing exclusion for undisclosed


                                                 2
 Case 12-20834       Doc 415     Filed 03/26/19 Entered 03/26/19 16:54:31           Desc Main
                                  Document     Page 4 of 8


opinions); Anderson v. Hale, No. CIV-02-0113-F, 2002 WL 32026151, at *2 (W.D. Okla.

Nov.4, 2002) (“[T]he combined effect of Rule 26(a)(2)(B) and 37(c)(1) is that he who fails

to provide a comprehensive expert report does so at his peril.”); see also Daberkow v.

United States, 2008 WL 4755852, at *4 (D. Colo. Oct. 29, 2008) (“Plaintiff should be

precluded from presenting any improperly undisclosed opinions from either witness”);

King v. Ford Motor Co., 209 F.3d 886, 900–901 (6th Cir. 2000) (excluding expert

testimony because it exceeded scope of expert reports and opposing party was prevented

from preparing for this “surprise” testimony).

       RDOC does not object to Donovan (and Kotzin) testifying at the Hearing regarding

the opinions disclosed in their expert reports and rebuttals, even though it is arguably

“neither necessary nor appropriate” in the context of a Rule 9019 hearing. Geltzer v.

Original Soupman, Inc. (In re: Soup Kitchen Int’l, Inc.), 506 B.R. 29, 30 (Bankr. E.D.N.Y.

2014). RDOC objects, however, to any attempt by Learning Annex to solicit testimony

from Donovan or Kotzin that is outside of those expert reports, which would constitute

inadmissible and undisclosed opinions. Notably, Donovan and Kotzin have not, for

example, disclosed opinions (and may not testify) on the following issues:

              The reasonable settlement value of the Trustee’s claims
              The probability of succeeding on the Trustee’s claims
              The value of the Trustee’s claims
              The difficulty of judgment collection
              The probability of claims surviving summary judgment

Such opinions, and other undisclosed opinions, would be improper and must not be allowed




                                                 3
 Case 12-20834       Doc 415     Filed 03/26/19 Entered 03/26/19 16:54:31              Desc Main
                                  Document     Page 5 of 8


at the Hearing.

III.   Conclusion

       The Court should accordingly be mindful of the testimony sought by Learning Annex so it

does not invite opinions that have not been disclosed in the Action. Only disclosed opinions may

be the subject of testimony, and the Court should preclude testimony that strays.


       Dated: March 26, 2019                 Respectfully submitted,

                                             MARKUS WILLIAMS YOUNG
                                              & HUNSICKER LLC


                                             By: /s/ John F. Young
                                             JENNIFER SALISBURY (WYOMING BAR NO. 7-5218)
                                             JOHN F. YOUNG (PRO HAC VICE ADMISSION)
                                             1700 LINCOLN STREET, SUITE 4550
                                             DENVER, COLORADO 80203
                                             TELEPHONE: (303) 830-0800
                                             FACSIMILE: (303) 830-0809
                                             JSALISBURY@MARKUSWILLIAMS.COM
                                             JYOUNG@MARKUSWILLIAMS.COM
                                             Attorneys for Rich Dad Operating Company, LLC, Pele-Kala
                                             Corporation, and BI Capital, LLC

                                             and




                                                4
Case 12-20834   Doc 415   Filed 03/26/19 Entered 03/26/19 16:54:31           Desc Main
                           Document     Page 6 of 8


                                   DICKINSON WRIGHT PLLC

                                   By: /s/ Robert A. Shull
                                   ROBERT A. SHULL (PRO HAC VICE ADMISSION)
                                   MICHAEL R. SCHEURICH (PRO HAC VICE
                                   ADMISSION)
                                   BRADLEY A. BURNS (PRO HAC VICE ADMISSION)
                                   AMANDA E. NEWMAN (PRO HAC VICE ADMISSION)
                                   CASANDRA C. MARKOFF (PRO HAC VICE
                                   ADMISSION)
                                   1850 N. CENTRAL AVENUE, SUITE 1400
                                   PHOENIX, AZ 85004
                                   TELEPHONE: (602) 285-5000
                                   FACSIMILE: (602) 285-5100
                                   RSHULL@DICKINSONWRIGHT.COM
                                   MSCHEURICH@DICKINSONWRIGHT.COM
                                   BBURNS@DICKINSONWRIGHT.COM
                                   ANEWMAN@DICKINSONWRIGHT.COM
                                   CMARKOFF@DICKINSONWRIGHT.COM
                                   Attorneys for Rich Dad Operating Company, LLC, Pele-Kala
                                   Corporation, and BI Capital, LLC




                                      5
 Case 12-20834      Doc 415        Filed 03/26/19 Entered 03/26/19 16:54:31          Desc Main
                                    Document     Page 7 of 8


                                    CERTIFICATE OF SERVICE

        The undersigned certifies that on March 26, 2019, I served by prepaid first-class mail a
copy of the attached document on all parties against whom relief is sought and those otherwise
entitled to service pursuant to the FED. R. BANKR. P. and the Wyoming LBR at the following
addresses:

  Philip A. Pearlman                               Ronald L. Fano
  Spencer Fane LLP                                 Spencer Fane LLP
  1700 Lincoln Street, Suite 2000                  1700 Lincoln Street, Suite 2000
  Denver, CO 80203                                 Denver, CO 80203

  Jamie N. Cotter                                  James R. Belcher, Esq.
  Spencer Fane LLP                                 Crowley Fleck PLLP
  1700 Lincoln Street, Suite 2000                  152 N. Durbin St., Ste. 220
  Denver, CO 80203                                 Casper, WY 82601

  Steven N. Berger                                 Ethan J. Birnberg
  Engelman Berger, P.C.                            Ballard Spahr LLP
  3636 N. Central Ave., Ste. 700                   1225 17th St., Ste. 2300
  Phoenix, AZ 85012-1936                           Denver, CO 80202-5596

  Edwin G. Schallert, Esq.                         Jenny M.F. Fujii
  Debevoise & Plimpton LLP                         Kutner Brinen Garber PC
  919 Third Ave.                                   1660 Lincoln St., Ste. 1650
  New York, NY 100                                 Denver, CO 80264-9911

  Mark E. Macy                                     Lee M. Kutner
  Macy Law Office, P.C.                            Kutner Brinen Garber PC
  217 W. 18th St.                                  1660 Lincoln St., Ste. 1650
  Cheyenne, WY 82001-4413                          Denver, CO 80264-9911

  Tracy L. Zubrod                                  US Trustee
  219 E. 18th St.                                  308 West 21st Street, 2nd Floor
  Cheyenne, WY 82001-4507                          Cheyenne, WY 82001-3669

  Jonathan Harris, Esq.                            Timothy Woznick, Esq.
  Harris, St. Laurent & Chaudhry LLP               Crowley Fleck PLLP
  40 Wall St., 53rd Fl.                            237 Storey Blvd., Ste. 110
  New York, NY 10005                               Cheyenne, WY 82009

  Plate Investments Limited                        Plate Investments Limited
  c/o Sandra Stern, Esq.                           c/o Sandra Stern, Esq.
  Nordquist & Stern PLLC                           Nordquist & Stern PLLC
  330 Madison Ave., 6th Floor                      43 West 43rd St., Ste. 125
  New York, NY 10017                               New York, NY 10036
                                               6
Case 12-20834     Doc 415    Filed 03/26/19 Entered 03/26/19 16:54:31      Desc Main
                              Document     Page 8 of 8




William Zanker, President                     William Zanker, President
Learning Annex Holdings LLC                   Benson Acquisition, LLC
888c Eight Ave., #139                         888c Eight Ave., #139
New York, NY 10019                            New York, NY 10019

William Zanker, President                     Production Resource Group, LLC
The Learning Annex, L.P.                      c/o Jeffrey Boldt, Esq.
888c Eight Ave., #139                         The Kuker Group LLP
New York, NY 10019                            508 E. Eighteenth St.
                                              Cheyenne, WY 82001
Andrew L. Hyams, Esq.
Kerstein, Coren & Lichtenstein LLP            Production Resource Group, LLC
60 Walnut St., #400                           c/o Overstreet, Homar & Kuker
Wellesley, MA 02481                           508 E. 18th St.
                                              Cheyenne, WY 82001

Michael Schaper, Esq.                         Production Resource Group, LLC
Debevoise & Plimpton LLP                      c/o Neil G. Marantz, Esq.
919 Third Ave.                                The Marantz Law Firm
New York, NY 10022                            150 Theodore Fremd Ave., Ste. A-14
                                              Rye, NY 10580

Jeffrey M. Boldt                              Robert K. Dakis
Overstreet Homar & Kuker                      Morrison Cohen LLP
508 East Eighteenth Street                    909 Third Avenue
Cheyenne, WY 82001                            New York, NY 10022-4784

Joseph T. Moldovan                            Megan K. Bannigan
Morrison Cohen LLP                            Debevoise & Plimpton LLP
909 Third Avenue                              919 Third Ave.
New York, NY 10022-4784                       New York, NY 10022

Henry F. Bailey, Jr.                          Dale W. Cottam
Bailey Stock Harmon Cottam Lopez LLP          Bailey Stock Harmon Cottam Lopez LLP
221 E. 21st St.                               221 E. 21st St.
P.O. Box 1557                                 P.O. Box 1557
Cheyenne, WY 82003-1557                       Cheyenne, WY 82003-1557

Theodore J. Hartl
Ballard Spahr LLP
1225 17th St., Ste. 2300
Denver, CO 80202-5596
                                              /s/ Serina R. Schaefer
                                             Serina R. Schaefer, Legal Assistant for
                                             Markus Williams Young & Hunsicker LLC
                                         7
